Citation Nr: 0639929	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  01-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and a social worker


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 31, 1973, to 
March 26, 1973.  In a January 1980 administrative decision, 
it was held that the veteran's second period of service from 
June 1974 to November 1976 was terminated under conditions 
which constituted a legal bar to receive VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.  In June 2005 the 
Board issued a decision by which new and material evidence 
was found to have been submitted and the veteran's service 
connection claim was reopened; however, additional 
development was requested prior to a decision on the merits.  
The requested development is not complete and this appeal 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, in June 2005 the Board requested 
additional development in this matter prior to appellate 
review of the merits of the veteran's service connection 
claim.  Specifically, it was noted that statements dated in 
September 2001 and September 2003 from a VA psychiatrist 
opined that problems related to his second tour of duty were 
due to an onset of a major mental disorder.  These statements 
are found to raise a claim of whether new and material 
evidence had been received to reconsider the January 1980 
administrative decision regarding the veteran's second period 
of service and that, as the issue is inextricably intertwined 
with the current appeal, the matter should be adjudicated.  
There is no indication in the claims file that such action 
took place.  

A VA letter issued by the AMC in June 2005 notified the 
veteran that the AMC was working on his claim of entitlement 
to service connection for a psychiatric disability and then 
notified him of what constituted new and material evidence.  
However, as the claim to reopen the service connection claim 
had already been resolved in the veteran's favor, the AMC 
should have notified the veteran of the evidence necessary to 
establish his reopened service connection claim.  The letter 
should have also informed the veteran of the evidence 
necessary to reopen the claim of whether the veteran's second 
period of service from June 1974 to November 1976 was 
terminated under conditions which constituted a legal bar to 
receive VA benefits.  

Finally, the veteran was afforded a VA examination in July 
2005.  The resulting report indicates the veteran was very 
resistant to answering most questions and, as a result, the 
psychological assessment was invalidated.  The examiner also 
indicated that whether the veteran's psychiatric problems 
existed prior to his military enlistment was difficult to 
determine.  However, the examiner was asked to provide an 
opinion as to whether the veteran's currently diagnosed 
psychiatric disorder (schizophrenia) was etiologically 
related to his first period of military service in early 
1973, not whether the disorder pre-existed his military 
service.  Also, the examiner failed to address whether the 
veteran had a psychiatric disorder during his second period 
of service.  While the veteran was resistant to questioning, 
the claims file contains significant evidence from the time 
periods in question which the examiner did not address.  As 
such, the opinions contained in the July 2005 VA examination 
report are inadequate, and an additional VA opinion would be 
useful prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a duty to assist 
letter in connection with 1) his service 
connection claim and 2) his claim to 
reconsider the January 1980 VA 
administrative decision.  The notice 
should comply with all applicable legal 
precedent.

2.  Schedule the veteran for a VA mental 
disorders examination.  The examiner 
should render an opinion as to 1) whether 
the veteran's currently diagnosed 
psychiatric disorder is at least as 
likely as not (i.e., at least a 50 
percent probability) etiologically 
related to his period of active duty from 
January 1973 to March 1973; and if not, 
2) whether it is at least as likely as 
not the veteran had a psychiatric 
disorder during his second period of 
service from June 1974 to November 1976 
that caused the behavioral problems (such 
as unauthorized absence, disobedience of 
a lawful order, breaking correctional 
custody, and disrespect to a superior 
petty officer).  The latter opinion 
should specifically reference and 
reconcile with the September 2001 and 
September 2003 VA physician's statements 
of record in this regard.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Adjudicate the issue of whether new 
and material evidence has been received 
to reconsider whether the veteran's 
character of discharge for the period of 
service from June 17, 1974, to November 
15, 1976, is a bar to VA benefits.  All 
additional evidence should be considered, 
to include the September 2001 and 
September 2003 VA physician's statements 
in this regard.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond.

4.  Readjudicate merits of the veteran's 
service connection claim and if the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



